DETAILED ACTION
CLAIMS 1-13 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8
 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-3 and 5-8:
 “a control device arranged on the system circuit board, and configured to identify …;” and
Claim(s) 3-4:
 “a sequencing device that sequences voltages….”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 8 and 11
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 
 recites the terms “immediately following a switching … a time delay following a switch”. The cited terms are relative terms which renders the claim indefinite.  The cited terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests language similar to the following: “after a first time delay following a switching … a second time delay, greater than the first time delay following a switch”.
Claim 11
 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure that restricts only providing the second card voltage when the power supply comprises a main power supply and an auxiliary power supply. 
An examination of the two embodiments described in Applicant’s Fig. 1 and Fig. 2, for example, shows that main power (UB) and auxiliary power (US) are provided in both embodiments. There appears to be no structural relationship as between providing both main and auxiliary power and providing secondary voltage (UKZ), which is shown only in the embodiment depicted in Fig. 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5, 6-7, and 9-12
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivertsen et al., US 7,734,953 Bl, (“Siversten”).
Regarding Claim 1,
 Siversten teaches a system circuit board configured to be supplied by at least one power supply unit, with an operating voltage in an operating state and a stand-by voltage in at least one stand- by state, the system circuit board comprising: (col. 5, ll. 5-8 “As described briefly above, the expansion card 102 receives 5V and 3.3V system power and 3.3V standby power via PCI bus connector 104 from the host computer system in which the expansion card 102 is installed….” Emphasis added. See also col. 5, ll. 34-50) 
at least one connection device for at least one extension card, (Fig. 1, element 104 and element 100) 
wherein the connection device is configured to provide at least one first card voltage on the basis of the operating voltage; (col. 5, ll. 5-8 “As described briefly above, the expansion card 102 receives 5V and 3.3V system power and 3.3V standby power via PCI bus connector 104 from the host computer system in which the expansion card 102 is installed….” Emphasis added. ) 
at least one switching element arranged on the system circuit board and configured to disconnect the at least one connection device from the operating voltage; (Fig. 2, element 210; Fig. 3, element 210; Fig. 4, elements 210A and 210B) and
 a control device arranged on the system circuit board, (Fig. 2, element 206; Fig. 3, element 206; Fig. 4, element 206) and configured to identify a type of a connected power supply unit and send a switching signal to the switching element depending on the identified type.  (col. 6, ll. 48-54 “204. The power control mechanism 144 senses when the conditional power 202 becomes unavailable, 50 and then switches the power supply from the unavailable conditional power 202 to the unconditional PCI standby power 204. The power control mechanism 144 includes a power-sensing component 206 and a switching mechanism 210.” Emphasis added. 
The 3.3V unconditional expansion card power 310 that is utilized to power the unconditional components of the expansion card 102 may originate from one of several sources, including a wall power adapter 304, 5V main computer system power 306 that is stepped down to 3.3Vby a transformer 312, and PCI standby power 204. The power control mechanism 144 consists of a POR circuit 206 for sensing a power 15 loss from the wall power adapter 304 or the main computer system power 306 and triggering the switching mechanism 210 to switch the power source to the PCI standby power 204.” Emphasis added. 
i.e. the controller senses whether the wall power or system power is available – identifies a type of connected power supply, giving the claim the BRI – and switches to standby power if the first type is not available.) 
Regarding Claim 2,
 Siversten teaches wherein the control device is configured to identify a power supply unit that provides the operating voltage and the stand-by voltage at the system circuit board in a synchronized manner as a first type, and identify a power supply unit that provides the operating voltage and the stand-by voltage at the system circuit board in an asynchronous manner as a second type.  (col. 7, ll. 9-19 “The 3.3V unconditional expansion card power 310 that is utilized to power the unconditional components of the expansion card 102 may originate from one of several sources, including a wall power adapter 304, 5V main computer system power 306 that is stepped down to 3.3Vby a transformer 312, and PCI standby power 204. The power control mechanism 144 consists of a POR circuit 206 for sensing a power 15 loss from the wall power adapter 304 or the main computer system power 306 and triggering the switching mechanism 210 to switch the power source to the PCI standby power 204.” Emphasis added. 
i.e. the controller senses whether the wall power or system power is available with the standby power – synchronized manner giving the claim the BRI – or if only the standby power is available at the time of detection – asynchronous giving the claim the BRI –) 
Regarding Claim 3,
 Siversten teaches wherein the control device is a sequencing device that sequences voltages provided by the power supply unit.  (col. 7, l. 64 – col. 8, l. 13 “At operation 504, a determination is made as to whether a power adapter 304 or PCI 5V power 306 is available. If a power adapter 304 or PCI 5V power 306 is available, then the routine 500 continues to operation 506, where the always-on devices are powered from the power adapter or PCI 5V power that has been stepped down to 3.3V … If at operation 504 it is determined that a power adapter 304 or PCI 5V power 306 is not available, then the routine 500 continues to operation 508, where the always-on devices are powered from PCI standby 10 power 204 ….” Emphasis added. See also Fig. 5. i.e. the power is provided first by available system power/power adapter and then by standby if no system power/power adapter is available, and vice-versa – voltages are sequenced giving the claim the BRI – ) 
Regarding Claim 5,
 Siversten teaches wherein the control device is further configured to store the identified type of the power supply unit.  (col. 7, ll. 15-20 “sensing a power 15 loss from the wall power adapter 304 or the main computer system power 306 and triggering the switching mechanism 210 to switch the power source to the PCI standby power 204. The power switching mechanism 210 may include multiple FETs as described below with respect to FIG. 4.” See also Figs 2-4, elements 210.
i.e. based on detected power availability type, the switch is adjusted – or the FETs are controlled – to indicated whether system power/power adapter is available or not – stored giving the claim the BRI –) 
Regarding Claim 9,
 Siversten teaches the system circuit board according to claim 1, at least one power supply unit to provide the operating voltage and the stand-by voltage, (col. 5, ll. 4-8 “As described briefly above, the expansion card 102 receives 5V and 3.3V system power and 3.3V standby power via PCI bus connector 104 from the host computer system in which the expansion card 102 is installed” See also fig. 3, elements 302, 3065, and 204) and at least one extension card connected to the connection device and configured to be supplied with power by the at least one first card voltage.  (Fig. 1, element 100. See also col. 5, ll. 5-8) 
Regarding Claim 10,
 Siversten teaches wherein the at least one power supply unit is optionally designed to provide a second card voltage directly at the at least one extension card, and the second card voltage is guided past the system circuit board.  (col. 5, ll. 4-7 “expansion card 102 receives 5V and 3.3V system power and 3.3V standby power via PCI bus connector 104 from the host computer system in which the expansion card 102 is installed.” Emphasis added. See also Fig. 3, element 306. 
i.e. a 5V system power – a second card voltage giving the claim the BRI – is provided in addition to the 3V system power and the 3 V standby power. It is provided to the expansion card via the BUS connector, in this sense it is guided past the system circuit board, giving the claim the BRI.
See also col. 5, ll. 10-16 “The expansion card 102 may alternatively be operated from DC power provided by an external wall power adapter 142. The power adapter 142 plugs into the external DC power jack 140. Power is transferred to the power control mechanism, where it is distributed to the applicable expansion card components.” Emphasis added. See also Fig. 1, elements 142, 140, and 100 as well as Fig. 3, element 304.) 
Regarding Claim 11,
 Siversten teaches wherein the at least one power supply unit provides the second card voltage only if the power supply unit comprises a main power supply and an auxiliary power supply.  (Fig. 3, elements 204, 304, 306, and 310. i.e. second card voltage can only be provided if elements 304, 306, and 204 are available to provide the voltage.) 
Regarding Claim 12,
 Siversten teaches wherein the second card voltage is coupled to the operating voltage in the at least one power supply unit. (Fig. 1, element 144 depicting 5V and 3.3V system power and 3.3V standby power connected to the power control unit – coupled giving the claim the BRI –)
Claim(s) 6-7
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1-2. Specifically:
Claim(s) 6 correspond(s) to claim(s) 1; and	
Claim(s) 7 correspond(s) to claim(s) 2;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen et al., US 7,734,953 Bl, (“Siversten”) in view of Kendall et al., US 2008/0082840 Al, (“Kendall”).
Regarding Claim 13,
 Siversten does not expressly teach wherein the at least one extension card is designed, in accordance with a PCIe standard, to connect peripheral devices to the computer system.  
Note, Siversten goes on to teach that the extension card may be implemented according to the PCI stantards. (Col. 3, ll. 53-56) 
Kendall teaches wherein the at least one extension card is designed, in accordance with a PCIe standard, to connect peripheral devices to the computer system.  ([0036] “FIG. 2 is a schematic block diagram of an example embodiment of a bus interface 200 implemented in accordance with the PCIE protocol. The PCIE protocol is known and will not be described in detail here ….” See also Figs. 1A, 1B, and 2. See also [0001]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kendall with the teaching of Silversten as both references are directed to controlling power in computing systems. Moreover, Kendall improves on Silversten’s teaching of a low power mode (Siversten col. 5, ll. 45-50) by teaching a technique which 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rachakonda et al., US 2009/0172429 Al for its teaching of monitoring power good and system mode signals in a power mode controller;
Park, US 6,775,784 Bl, for its teaching of a power controller that monitors ACPI signals and a power ok signal;
Furusho et al., US 2011/0307732 Al, for its teaching of controlling a computing system based on the detected rating of the power adapter; and
WANG et al., US 2009/0313494 Al, for its teaching of detecting the voltage levels of a computer power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Brian J Corcoran/             Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187